Citation Nr: 9911678	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had periods of active military service from July 
1971 to July 1978, from August 1978 to May 1984, and from 
June 1987 to August 1997, as well as periods of inactive 
military service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  The veteran did not first enter on active duty after June 
30, 1985.

2.  The evidence of record does not indicate that the veteran 
was on active duty at any time between October 19, 1984, and 
July 1, 1985.

3.  The veteran was not involuntarily separated with an 
honorable discharge after February 2, 1991.

4.  The veteran was not separated from active service with 
voluntary separation incentives.


CONCLUSION OF LAW

The veteran has not met the basic service eligibility 
criteria for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. 
§§ 3011, 3018A, 3018B (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 21.7042, 21.7044, 21.7045 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has carefully considered all of the contentions 
advanced by the veteran in this case.  Nevertheless, the 
legal criteria governing service eligibility requirements for 
Chapter 30 educational assistance are very specific and 
generally involve a determination of whether an individual 
has sufficient qualifying active duty service.  For the 
reasons and basis set forth below, the Board finds that the 
veteran is not eligible for Chapter 30 educational 
assistance.

In order to be eligible for Chapter 30 educational 
assistance, the law specifies that after June 30, 1985, an 
individual must first become a member of the Armed Forces or 
first enter on active duty as a member of the Armed Forces 
and serve for at least three years of continuous active duty 
in the Armed Forces, in the event that the individual's 
initial obligated period of active duty is for at least three 
years, or have served at least two years of continuous active 
duty in the case of an individual whose initial period of 
active duty is less than three years, or must have been 
discharged following a shorter period of active service under 
one of several sets of prescribed circumstances.  38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. 21.7042(a).

Such circumstances require that an individual be discharged 
after June 30, 1985, for one of the following reasons:  for a 
service-connected disability; for a medical condition 
preexisting service and determined not to be service 
connected; for hardship; for a physical or mental disorder 
not characterized as a disability and not the result of the 
individual's own willful misconduct but interfering with his 
performance of duty; for the convenience of the Government, 
in the case of an individual who completed not less than 20 
months of continuous active duty if the initial obligated 
period of active duty of the individual is less than three 
years, or in the case of an individual who completed not less 
than 30 months of continuous active duty if the initial 
obligated period of active service of the individual was at 
least three years; or, involuntarily for the convenience of 
the Government as a result of a reduction in force.  38 
U.S.C.A. § 3011(a); 38 C.F.R. 21.7042(a).

Further, educational assistance benefits under Chapter 30, 
Title 38, United States Code may be available to an 
individual who, as of December 31, 1989, was eligible for 
Chapter 34 education benefits and was on active duty at any 
time between October 19, 1984, to July 1, 1985, if that 
individual either:  1) serves at least three years of 
continuous active duty in the Armed Forces after June 30, 
1985; or 2) is discharged or released from active duty after 
June 30, 1985, for (a) a service-connected disability, a 
medical condition which preexisted service, hardship, or a 
physical or mental condition that was not characterized as a 
disability; (b) the convenience of the Government, if the 
individual completed not less than 30 months continuous 
active duty after that date; or (c) involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a). 

Notwithstanding any other provision of law, eligibility for 
Chapter 30 educational assistance may also be established for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria under 38 U.S.C.A. § 3018A.  Finally, 
educational assistance may be awarded to individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. 
§ 3018B; 38 C.F.R. § 21.7045.

In the present case, the veteran first entered active duty 
before June 30, 1985, and therefore, he is not eligible for 
educational assistance under the provisions of 38 C.F.R. 
§ 21.7042.  See 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7020.  
Further, although the veteran appears to have had Chapter 34 
eligibility, the record does not indicate that he was on 
active duty service at any time between October 19, 1984, and 
July 1, 1985, so as to establish Chapter 30 eligibility under 
38 U.S.C.A. § 3011(a)(1)(B).  See 38 C.F.R. § 21.7044(a).  

Additionally, the record does not reflect that the veteran's 
service would qualify him for Chapter 30 benefits where 
eligibility is based on active duty service and service in 
the Selected Reserve under the provisions of 38 C.F.R. 
§§ 21.7042(b), 21.7044(b).  Moreover, it does not appear from 
the record, nor is it contended otherwise, that the veteran 
was voluntarily or involuntarily separated as those terms are 
defined by applicable governing criteria.  In fact, the 
veteran's DD-214 indicate that the veteran was separated in 
August 1997 due to sufficient service for retirement.  Thus, 
the veteran does not meet the eligibility requirements for 
Chapter 30, as set forth by 38 U.S.C.A. §§ 3018A, 3018B and 
38 C.F.R. § 21.7045.  

The Board acknowledges the veteran's many years of military 
service, and recognizes his argument that he was told that he 
would be entitled to educational assistance benefits.  
However, regardless of what the veteran may have been told, 
there are specific criteria that must be met in order for an 
individual to have Chapter 30 eligibility.  In this case, as 
set forth above, the veteran simply does not meet those 
criteria.  Further, in the absence of satisfaction of the 
governing statutory eligibility criteria established by 
Congress, misinformation is not a basis for entitlement.  See 
Harvey v. Brown, 6 Vet. App. 416 (1994).  Therefore, in this 
regard, the veteran's claim must also fail.

In short, based on the foregoing, the Board concludes that 
the statutory and regulatory criteria necessary to establish 
entitlement to educational assistance benefits under Chapter 
30 have not been met.  Therefore, the Board finds that there 
is no legal basis for a grant of those benefits, and the 
veteran's claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).


ORDER

The veteran's claim for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

